Case: 22-30265     Document: 00516543333         Page: 1     Date Filed: 11/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 14, 2022
                                  No. 22-30265                          Lyle W. Cayce
                                                                             Clerk

   Colby Dranoel Leonard,

                                                           Plaintiff—Appellant,

                                       versus

   James M. LeBlanc, Secretary, Department of Public
   Safety and Corrections; Cranford Jordan, Louisiana
   Sheriff Association; James Keith Deville, Warden,
   Winn Correctional Center; David Yount, Education
   Director,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:22-CV-369


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Colby Leonard, Louisiana inmate # 536844, appeals the dismissal of
   his 42 U.S.C. § 1983 complaint for failure to state a claim. Leonard alleges


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30265      Document: 00516543333          Page: 2   Date Filed: 11/14/2022




                                    No. 22-30265


   that the defendants deprived him of his constitutional right to pursue
   educational and vocational opportunities while incarcerated. The magistrate
   judge’s report rightly concluded that “a state has no constitutional obligation
   to provide basic educational or vocational training to prisoners.” Beck v.
   Lynaugh, 842 F.2d 759, 762 (5th Cir. 1988).
          Leonard’s appeal is without arguable merit and, therefore, is
   DISMISSED as frivolous. See Howard v. King, 707 F.2d 215, 220 (5th
   Cir.1983); 5TH CIR. R. 42.2. The dismissal counts as a “strike” under
   28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387–88 (5th
   Cir.1996). Leonard is cautioned that if he accumulates three strikes he may
   not proceed in forma pauperis in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See 28 U.S.C. § 1915(g).
          APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2